DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21, 25, 29, and 44-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each independent claim now includes a limitation requiring that the roof container itself is directly fastened on the motor vehicle roof, however the claims do not appear include a motor vehicle itself as part of the scope of the claims due to the claim preambles being directed to ‘a foldable roof container for a motor vehicle.’ The current claim structures leaves it unclear whether the vehicle itself is part of the claims as the preamble indicates that it is not, while the claim body requires a positive connection to 
Dependent claims 17-21, 25, 29, 45, and 47-52 are rejected for incorporating the indefinite limitations by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 25, 29, and 44-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nepper (US 4420105) in view of Espig (US 9193306).
Nepper discloses a roof container for a motor vehicle, the roof container comprising: a bottom element (14); a cover unit fastened to the bottom element (16); and a fastening unit (56, 58, 76, 82, 84) integrally formed as one piece with the bottom element (see Fig. 7) and configured such that the roof container itself is directly fastened on the motor vehicle roof (see Fig. 6), wherein the fastening unit comprises at 
However, Espig teaches providing the cover unit of a roof container with folding functionality as claimed (col. 3, ll. 39-54).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to make the roof container taught by Nepper foldable as taught by Espig, in order to allow the roof container to be folded when not in use as taught by Espig.
Nepper as modified above further discloses the bottom element is designed as a single piece (see Figs. 3, 6-8); the bottom element comprises a bottom wall and boundary walls formed on it (see Fig. 3); the boundary walls comprise a front boundary wall (46), a rear boundary wall (48), and two side boundary walls respectively arranged in between (42, 44); at least one profile element in the bottom element (28, 30, 32); the shaped elements of the fastening unit are provided on the side boundary walls (see Fig. 6); the shaped elements have a profile geometry capable of enclosing a roof railing entirely (see Figs. 6, 7).
Nepper as modified above further discloses the fastening unit comprises at least one element shaped to directly cooperate at least partially with an outer contour of the motor vehicle roof (56, 58); at least one shaped element has elasticity, the elasticity resulting from at least one of a structural elasticity or elastic material properties (conforming to the vehicle roof disclosed by Nepper; all materials have at least some elastic properties).  
.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nepper (US 4420105) in view of Espig (US 9193306) as applied to claim 16 above, and further in view of Lindelef et al. (US 3955731, hereinafter ‘Lindelef’).
Nepper as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the protective coating as claimed.
However, Lindelef teaches providing the underside of a roof top container with a coating (26) as claimed.
.

Response to Arguments
Applicant’s arguments with respect to all claim(s) s have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 25, 2021